15 So. 3d 900 (2009)
Eli GREENBERG and Cynthia Levy, Appellants,
v.
BIG CYPRESS REALTY, INC., and Lilach Ditcher, Appellees.
No. 4D08-304.
District Court of Appeal of Florida, Fourth District.
August 5, 2009.
Richard F. Hussey of Richard F. Hussey, P.A., Fort Lauderdale, for appellants.
Cara C. Morris of Hoffman & Morris, P.L., Singer Island, for appellees.
PER CURIAM.
In this case, appellants sued a number of entities and individuals over a condominium purchase transaction. Two counts involved appellees as real estate brokers or agents of the seller. These counts attempted to state a claim for fraudulent concealment under Johnson v. Davis, 480 So. 2d 625 (Fla.1985). The "duty of disclosure announced in Johnson v. Davis extends to a seller's real estate broker." Syvrud v. Today Real Estate, Inc., 858 So. 2d 1125, 1129 (Fla. 2d DCA 2003); Revitz v. Terrell, 572 So. 2d 996, 998 n. 5 (Fla. 3d DCA 1990). Also, Johnson's application is "limited to non-commercial real property transactions." Solorzano v. First Union Mortg. Corp., 896 So. 2d 847, 849 (Fla. 4th DCA 2005). The operative complaint states the elements of a Johnson claim, except it does not explicitly say that this was a non-commercial transaction. We reverse the trial court's dismissal of this case for failure to state a cause of action against appellees. On remand, appellant shall be given leave to file an amended complaint.
GROSS, C.J., DAMOORGIAN and GERBER, JJ., concur.